Citation Nr: 1646510	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include shortness of breath, asthma, chronic coughing, and bronchitis.

2.  Entitlement to service connection for coronary artery disease (CAD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, and from February 1989 to June 1991, with additional reserve service in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2010 rating decision, the RO denied entitlement to service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis.  In a March 2011 rating decision, the RO denied entitlement to service connection for a heart attack.  

The Veteran testified at a Board hearing in June 2015; the transcript is of record.

At the Board hearing, it was indicated that the Veteran's appointed attorney had retired.  See 06/19/2015 VBMS entry, Hearing Testimony at 2.  The Veteran has not appointed another representative or attorney.

These matters were remanded in October 2015.

The issue of entitlement to service connection for a CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence indicates that COPD preexisted the Veteran's second period of active service, and was aggravated by in-service exposures, to include sandstorms and burning oil wells.  



CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the COPD claim has been accomplished.  Through notice letters dated December 2009 and April 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records, VA treatment records, private treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations regarding his service connection claim which are discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159 (c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issues on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to his in-service symptoms and exposures, and his assertions regarding his service-connected disabilities.  Moreover, as a result of his testimony, the issues were remanded to assess the nature and etiology of his claimed conditions.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim of service connection for COPD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  There was no induction examination in 1989 (the Veteran was being recalled to active duty) and the presumption of soundness does not attach for that period of service.  

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c). 

The Veteran had active service in the Persian Gulf, serving as a construction equipment repairer from September 1990 to June 1991 in support of Operation Desert Shield/Storm.  07/02/2014 VBMS, STR - Medical at 16.  

The Veteran asserts that he has a respiratory/pulmonary ailment due to exposure to the elements in Kuwait, and/or that any condition which pre-existed his second period of service was aggravated by his service in Kuwait.  

A February 1989 Report of Medical History reflects a report of a bronchitis-like-cough.  07/02/2014 VBMS, STR - Medical (#1) at 9.  A December 1989 Report of Medical History reflects the Veteran's report of difficulty with coughing and shortness of breath.  He also reported smoking 1 1/2 packs per day.  07/02/2014 VBMS, STR - Medical (#3) at 6.  No specific diagnosis was rendered.  A March 1991 service treatment record reflects an assessment of questionable reactive airway disease.  Id. at 11.  An April 1991 Report of Medical History completed by the Veteran while he was stationed in Kuwait reflects his report that he was experiencing breathing problems due to exposure to toxic smoke.  Id. at 7.  The assessment was bronchitis and he was prescribed an inhaler and the examiner noted that the condition was "resolving well."  Id. at 8.  The April 1991 Report of Medical Examination reflects an assessment of mild bronchitis, resolving.  Id. at 10.  A May 1991 Report of Medical History reflects complaints of shortness of breath and coughing.  Id. at 4.  

Post-service, a January 2010 VA examination report references a December 1989 in-service examination which reflects that the Veteran smokes 1 1/2 packs per day and had a chronic cough.  He had asthma and was given an inhaler while on active duty in Kuwait.  The VA examiner determined that he had changes of COPD.  03/08/2010 VBMS, VA Examination at 22.  

In December 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran's lung condition is less likely as not (less than 50/50 probability) caused by or a result of service in Southwest Asia.  The examiner was unable to state without resort to mere speculation to what degree this condition may have been aggravated by his military service as he had continued cigarette smoking.  The examiner explained that the Veteran's pulmonary condition was diagnosed in 1989, prior to his deployment to Southwest Asia.  According to his service treatment records, he had a history of 5-10 years of smoking in 1989 and had been treated for bronchitis.  He has also worked as a mechanic and driver of a wrecker truck which exposed him to fuel/fumes.  As noted by the Veteran, he had exposure to environmental agents in Southwest Asia.  He had continued to smoke intermittently since returning to the states in 1991.  The examiner cited to mayoclinic.com which indicated that some of the causes/risk factors for asthma include cigarette smoking, exposure to secondhand smoke, exposure to exhaust fumes or other types of pollution, and allergic rhinitis (for which he also has a diagnosis).  

At the Board hearing, the Veteran testified that he experienced breathing problems in Kuwait.  06/19/2015 VBMS, Hearing Testimony at 3.  He testified that the smoke and soot made his condition worse.  Id. at 5.  

In February 2016, the Veteran underwent a VA examination.  The examiner stated that the Veteran had no pulmonary symptoms during his first period of enlistment.  At the time of enlistment for the second term of service in February 1989 medical records document a chronic cough or a bronchitis-like cough.  There was at that time a history of heavy smoking.  The examiner believed his ultimate COPD had begun at that time.  The examiner opined that his preexisting COPD was aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that although he believed the Veteran had developed the early symptoms of COPD by the time the Veteran enlisted for his second term of service, the examiner believes that the exposure to sandstorms and smoke from burning oil wells was as least as likely as not responsible for causing the COPD to worsen beyond its normal progression.  The examiner could not answer without speculation the degree to which the pollutant exposure accelerated the worsening of the COPD beyond its normal progression.  

In an April 2016 addendum opinion, the examiner stated that while it was concluded that the Veteran's exposure to airborne pollutants at least as likely as not accelerated his COPD beyond its normal progression, the examiner had no knowledge of the particulate concentration or the total time of exposure to the contaminant particles.  Without such information any estimation of the degree to which the COPD deterioration was accelerated could be based only on speculation.  

In light of the VA examiner's opinion that his COPD preexisted his second period of service and was aggravated by his in-service exposures, service connection is warranted.  While acknowledging that the VA examiner was unable to provide an opinion regarding the baseline level of disability prior to aggravation, specifically the degree to which the COPD deterioration was accelerated, such is not required to establish service connection and the degree of aggravation will be considered when assigning the rating.  Indeed, a baseline estimate is only a requirement with respect to aggravation of a nonservice-connected disorder by a service-connected disability (secondary aggravation), which is not pertinent to the instant claim.


ORDER

Entitlement to service connection for COPD is granted.


REMAND

In February 2016, the Veteran underwent a VA examination with regard to his claimed CAD.  The examiner provided etiological opinions regarding direct service connection and secondary service connection but did not provide an opinion regarding aggravation.  The examiner commented on a baseline level of severity but did not specifically address aggravation.  Moreover, service connection is now in effect for a respiratory disability and any relationship to the claimed CAD must be considered.  Thus, remand is necessary for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the February 2016 VA examiner (or another VA examiner with appropriate expertise if the February 2016 VA examiner is unavailable) provide an addendum opinion regarding the following:

Is it at least as likely as not that the Veteran's heart attack and/or CAD were proximately due to his now service-connected COPD?

Additionally, please state whether the Veteran's heart attack and/or CAD has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD or COPD? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Thereafter, readjudicate entitlement to service connection for CAD, to include pursuant to § 3.310.  If the benefit sought is not granted in full, the Veteran should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


